Citation Nr: 0904672	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.  The 
appellant's claims file is now in the jurisdiction of the 
Oakland, California RO.  

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01-
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.


FINDINGS OF FACT

On March 27, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking 
service connection for Type II diabetes mellitus, to include 
as secondary to herbicide exposure; there is no question of 
fact or law remaining before the Board in this matter.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  However, given the appellant's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received by the Oakland, California RO 
on March 27, 2007, the appellant wrote, "I am declining the 
appointment with the Veterans Board of Appeals [sic] . . . I 
see no point in persuing [sic] my claim for diabetes Type II, 
without more documentation.  Since the [Disabled American 
Veterans] was unable to obtain a copy of my [temporary duty] 
orders, from the [U.S. Air Force], and the finance records 
for that period of service, have mysteriously disappeared, 
from the archives in Denver, further appeal is fruitless."  
While the Veteran's representative requested, in a May 2007 
appellant's brief, that the Board send a letter to the 
Veteran seeking clarification of his intentions in the March 
2007 written statement, i.e., whether he intended to withdraw 
his appeal, the Board finds the written statement to be a 
clear expression (See "no point in persuing my claim . . . 
without more documentation" and "further appeal is 
fruitless".  Appellant's statement received March 27, 2007.) 
of intent to withdraw the appeal in this matter.  Therefore, 
there is no allegation of error of fact or law for appellate 
consideration in this matter.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure, is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


